Citation Nr: 1737161	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  10-11 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for postoperative residuals of an occipital meningioma and a pituitary microadenoma.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from March 1949 to July 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio, that determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for postoperative residuals of an occipital meningioma and a pituitary microadenoma.  By this decision, the RO also determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for hypertension.  

In June 2017, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

The Board acknowledges that the claim for service connection for postoperative residuals of an occipital meningioma and a pituitary microadenoma, and the claim for service connection for hypertension, were both certified on appeal as whether new and material evidence had been received to reopen previously denied claims.  The Board notes that service connection for postoperative residuals an occipital meningioma and a pituitary microadenoma (listed as a brain tumor) was previously denied in a final September 1994 RO decision.  Additionally, the Board observes that service connection for hypertension was previously denied in a final May 2007 RO decision.  The Board finds, however, that new and material evidence has been received to reopen these claims pursuant to 38 C.F.R. § 3.156(a).  Therefore, this decision will address the merits of the underlying service connection claims.  

The issues have been recharacterized to comport with the evidence of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has postoperative residuals of an occipital meningioma and a pituitary microadenoma that are related to service.  He also asserts that he has hypertension that is related to service.  He specifically maintains that his occipital meningioma and pituitary microadenoma are the result of numerous head injuries that he suffered during his period of service.  The Veteran reports that his head injuries occurred while playing football and that he was treated for severe headaches during service.  He indicates that he was treated for concussions at the Tachikawa Air Force Base in Japan in the early 1950s.  The Veteran also indicates that he was told that he had elevated blood pressure readings and hypertension during service.  

The Veteran's service treatment records do not specifically show complaints, findings, or diagnoses of an occipital meningioma; a pituitary microadenoma; head injuries; or hypertension and elevated blood pressure readings.  Such records do show that the Veteran was noted to play football daily on one occasion and that he was treated for headaches on two occasions.  A September 1950 treatment entry notes that the Veteran complained of sexual impotence for the previous month.  The examiner reported that the Veteran played football daily and that his sexual impotence was probably due to fatigue.  There was a notation that the Veteran was prescribed vitamin therapy.  A treatment entry, apparently dated in February 1955, indicates that the Veteran complained of headaches for several days duration.  A diagnosis was not provided at that time.  

An October 1963 treatment entry notes that the Veteran was treated for a headache and a cold.  The impression was rhinitis.  

Post-service treatment records show treatment for postoperative residuals of an occipital meningioma and a pituitary microadenoma.  Such records also show treatment for hypertension on numerous occasions.  

A June 1991 history and physical report from the Medical Center at Wright Patterson Air Force Base in Ohio indicates that the Veteran presented with a five-year history of a slow growing pituitary microadenoma which had been asymptomatic.  The examiner indicated that the Veteran was status post a craniotomy for a right parieto-occipital meningioma in 1986 and that he had been followed by serial computed tomography scans and magnetic resonance imaging studies which revealed the pituitary microadenoma.  It was noted that the microadenoma had recently undergone some suprasellar extension and that despite the Veteran being asymptomatic, a physician recommended resection at that time.  The initial impression was extension of a pituitary microadenoma.  

A July 1991 narrative summary from the Medical Center at Wright Patterson Air Force Base in Ohio relates diagnoses of a pituitary tumor and status post resection of an occipital meningioma.  The examiner indicated that the Veteran underwent a transnasal, trans-sphenoid hypophysectomy.  

The Board observes that although the above reports from the Medical Center at Wright Patterson Air Force Base in Ohio show that the Veteran underwent surgery for an occipital meningioma in 1986, the actual treatment reports of such surgery are not of record.  The Board notes that in a March 1994 statement, the Veteran indicated that the medical evidence for his surgery was at the Medical Center at Wright Patterson Air Force Base in Ohio.  He stated, at that time, that his first surgery was in December 1986.  

The Board observes that the RO attempted to obtain records from such facility and apparently only obtained the above-noted reports of the surgery in 1991.  The Board notes that the records of the surgery for an occipital meningioma in 1986 are clearly relevant to the Veteran's claim.  The Board finds that another attempt should be made to obtain treatment records of the Veteran's surgery for an occipital meningioma in 1986.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (VA has a duty to assist in obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance).  

The Board also finds that the Veteran has not been afforded a VA examination, with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims file, as to his claim for service connection for postoperative residuals of an occipital meningioma and a pituitary microadenoma.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Finally, the Board notes that the Veteran reported that he was treated for concussions at the Tachikawa Air Force Base in Japan in the early 1950s.  The Board notes that in-patient treatment reports from the hospital at Tachikawa Air Force Base in Japan are not of record.  Additionally, the Board observes that the Veteran's service personnel records are also not of record.  Therefore, the Board finds that an attempt should be made to obtain the Veteran's service personnel records and any in-patient reports from the hospital at Tachikawa Air Force Base in Japan.  See Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

Accordingly, the case is REMANDED for the following:  

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate service department or repository, and request that a search be conducted for all medical records (including copies), to include in-patient records, pertaining to the Veteran from the hospital at Tachikawa Air Force Base in Japan.  The Veteran's service personnel records should also be obtained.  If more details are required to conduct such search, the Veteran should be asked to provide the necessary information.  

2.  Obtain copies of the Veteran's treatment for an occipital meningioma at the Medical Center at Wright Patterson Air Force Base in Ohio, or any appropriate facility identified by the Veteran, in 1986.  

3.  Ask the Veteran to identify all other medical providers who have treated him for his claimed disabilities since April 2017.  Obtain copies of the related medical records which are not already in the claims folder.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms regarding his claimed postoperative residuals of an occipital meningioma and a pituitary microadenoma, and hypertension.  He should be provided an appropriate amount of time to submit this lay evidence.  

5.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the onset and/or etiology of his claimed postoperative residuals of an occipital meningioma and a pituitary microadenoma.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose any current postoperative residuals of an occipital meningioma and a pituitary microadenoma.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not that any currently diagnosed postoperative residuals of a of an occipital meningioma and a pituitary microadenoma, are related to and/or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss the Veteran's treatment for headaches during service; his credible reports of head injuries during service; and any reports of symptoms he believes were related to an occipital meningioma and a pituitary microadenoma since service.  

6.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the onset and/or etiology of his hypertension, which the Veteran reports may be related to in-service stress due to among other things, "during the civil rights era."  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not that the Veteran's hypertension is related to or had its onset in service or within one year of discharge.  

The examiner must specifically acknowledge and discuss the Veteran's report of elevated blood pressure readings and hypertension during service.  

7.  Then readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

